09/02/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0428



                            No. DA 19-0428

STATE OF MONTANA,

           Plaintiff and Appellant,
     v.

TYLER EDWARD GIFFIN,

           Defendant and Appellee.


                                ORDER


      Upon consideration of Appellee’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellee is granted an extension

of time to and including October 9, 2020, within which to prepare, file,

and serve Appellee’s response brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                   September 2 2020